DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require that the interface layer is provided in portions disposed at intervals corresponding to portions of the light emitting layer, and that the material of each portion is different from each other. Claim 4 requires first and second interface layers. Support for these limitations is found in the Specification at [0077] and [0079]. However, no further description is provided regarding the embodiment where the interface layer is provided in portions. Dependent claims 6-14, which depend from claims 1 and 4 require:
Claim 6, Wherein the material of the first interface layer is the same as material of the second interface layer.
Claim 7, Wherein the material of the first interface layer includes lithium fluoride.
Claim 8, Wherein the material of the first interface layer is different from the material of the second interface layer.
Claim 9, wherein the material of the first interface layer includes metal, or organic compound doped with metal or inorganic dopant.
Claim 10, wherein the first interface layer includes a stacked structure of at least two different single layers.
Claim 11, wherein the first interface layer includes a first single layer and a second single layer, and material of the first single layer includes inorganic compound, and material of the second single layer includes metal.
Claim 12, wherein the material of the first single layer includes one of lithium fluoride and sodium fluoride.
Claim 13, wherein the material of the second single layer includes one of barium, lithium, and ytterbium.
Claim 14, wherein the material of the second interface layer includes lithium fluoride.
The Specification teaches each of these limitations individually, corresponding to the main embodiment depicted in Fig. 1, where the first and second interface layers are provided. No description is given regarding how to implement these structural limitations when it is required that both the first and second interface layers comprise multiple portions each having different materials. The disclosure provides no support for, e.g. a first interface layer including multiple portions having different materials, wherein the first interface layer includes lithium fluoride (claim 7), or first and second interface layers having multiple portions each comprising different materials, wherein each portion of the first and second interface layer has the same or different materials (claims 6/8). The only corresponding portion of the Specification merely states that “the material of each portion of the first interface layer may be different from each other … the material of the first interface layer may be selected according to requirements, such as improved effect, cost, and degree of cooperation” ([0077], [0079] has a corresponding statement regarding the second interface layer).  The Applicant must provide support for the linkage of each claimed element creating the embodiment; describing each element individually is not sufficient without support for the claimed embodiment as a whole. See MPEP 2163, Hyatt v. Dudas, 492 F.3d 1365, 1371 (Fed.Cir.2007).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “wherein the interface layer includes a first interface layer and a second interface layer” renders the claim indefinite, as Claim 1 requires that the interface layer includes a plurality of portions disposed at an interval. The structure of the first and second interface layers relating to the plurality of portions cannot be determined from the claim. No support is provided in the Specification, so for purposes of examination the limitation will be interpreted as “wherein the interface layer includes a first interface layer and a second interface layer, and the first and second interface layers each comprise a plurality of portions disposed at an interval to correspond to different portions of the light-emitting layer, material of the portions in the first interface layer are different from each other and material in the portions in the second interface layers are different from each other”.
Regarding claim 6, the limitation “wherein the material of the first interface layer is the same as material of the second interface layer” renders the claim indefinite, as each layer comprises a plurality of portions with different materials. No support is provided in the Specification, so for purposes of examination the limitation will be interpreted as “wherein the material of each portion of the first interface layer is the same as each portion of the second interface layer”. Claim 8 will be interpreted similarly.
Regarding claim 7, the limitation “wherein the material of the first interface layer includes lithium fluoride” renders the claim indefinite, as the layer includes multiple portions having different materials. No support is provided in the Specification, so for purposes of examination the limitation will be interpreted as “wherein at least one portion of the first interface layer includes lithium fluoride”. Claims 9 and 14 will be interpreted similarly. 
Regarding claim 10, the limitation “wherein the first interface layer includes a stacked structure of at least two different single layers” renders the claim indefinite, as the first interface layer includes multiple separate portions spaced at intervals. No support is provided in the Specification, so for purposes of examination the limitation will be interpreted as “wherein the plurality of portions of the first interface layer each include a stacked structure of at least two different single layers”.  Claim 11 will correspondingly be interpreted as “wherein the plurality of portions of the first interface layer each include a first single layer and a second single layer, and material of at least one portion of the first single layer includes inorganic compound, and material of the at least one portion of the second single layer includes metal”. Claim 12 will be interpreted similarly. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (U.S. PGPub 2012/0313509) in view of Sakakibara (U.S. PGPub 2021/0028385).
Regarding claim 1, Takagi teaches an OLED display panel (Fig. 1) comprising a substrate, a driving circuit layer disposed on one side of the substrate (Fig. 5, TFT 20, [0066]), and a light-emitting functional layer disposed on one side of the driving circuit layer away from the substrate (Figs. 5-6, organic EL device 10, [0066]) and sequentially provided with a pixel electrode layer (Figs. 5-6, 12, [0075]), a hole injection layer, hole transport layer, light-emitting layer, electron transport layer, and a common electrode layer in a direction away from the substrate (15A, 15B, 15C, 15D, 16, [0077]), wherein at least one interface layer is disposed between the light-emitting layer and the common electrode layer and the interface layer is configured to enhance electron transport efficiency ([0084], electron injection layer 15E).
Takagi does not explicitly teach wherein the interface layer includes a plurality of portions, each one of the portions of the interface layer is disposed at an interval to correspond to different portions of the light-emitting layer, material of each one of the portions of the interface layer is different from each other.
Sakakibara teaches wherein an interface layer is provided in a plurality of portions, each one disposed at an interval to correspond to different portions of the light-emitting layer, material of each one of the portions of the interface layer is different from each other, and wherein the interface layer improves electron injection (Fig. 1, [0033], 6R/G/B, [0035]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sakakibara with Takagi such that the interface layer includes a plurality of portions, each one of the portions of the interface layer is disposed at an interval to correspond to different portions of the light-emitting layer, material of each one of the portions of the interface layer is different from each other for the purpose of improving efficiency ([0004], [0058]).
Regarding claim 3, Takagi teaches wherein the interface layer is disposed between the electron transporting layer and the common electrode layer (Fig. 6).
Claims 2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (U.S. PGPub 2012/0313509) in view of Sakakibara (U.S. PGPub 2021/0028385) and further in view of Wallikewitz (U.S. PGPub 2017/0279064).
Regarding claim 2, Takagi does not explicitly teach wherein the interface layer is disposed between the electron transporting layer and the light-emitting layer.
Wallikewitz teaches wherein an OLED device comprises at least one interface layer between the electron transporting layer and the light-emitting layer (EML 150, Fig. 1, interface layer 161, ETL 162; Fig. 2, interface layer 161/162, ETL 163, [0152]-[0153]), wherein the interface layer is configured to enhance electron transport efficiency ([0177]; Examiner further notes that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01(I).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Wallikewitz such that the interface layer is disposed between the electron transporting layer and the light-emitting layer for the purpose of improving the efficiency and lifetime of the device ([0267], [0281]).
Regarding claim 4, Takagi teaches an interface layer disposed between the electron transporting layer and the common electrode layer (15E, [0084], see rejection of claim 1) but does not include an interface layer disposed between the light-emitting layer and the electron transporting layer. 
Wallikewitz teaches wherein an OLED device comprises at least one interface layer between the electron transporting layer and the light-emitting layer (EML 150, Fig. 1, interface layer 161, ETL 162; Fig. 2, interface layer 161/162, ETL 163, [0152]-[0153]), wherein the interface layer is configured to enhance electron transport efficiency ([0177]; Examiner further notes that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01(I).
Sakakibara teaches wherein an interface layer is provided in a plurality of portions, each one disposed at an interval to correspond to different portions of the light-emitting layer, material of each one of the portions of the interface layer is different from each other, and wherein the interface layer improves electron injection (Fig. 1, [0033], 6R/G/B, [0035]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Sakakibara and Wallikewitz with Takagi such that a first interface layer is disposed between the light-emitting layer and the electron transporting layer and a second interface layer is disposed between the electron transporting layer and the light-emitting layer, wherein material of the portions in the first interface layer are different from each other and material in the portions in the second interface layers are different from each other for the purpose of improving the efficiency and lifetime of the device (Wallikewitz [0267], [0281]; Sakakibara, [0004], [0058]).
Regarding claim 5, the combination of Takagi, Sakakibara, and Wallikewitz teaches wherein the first interface layer is a single layer structure (Wallikewitz, Fig. 1, 161). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi, Sakakibara, and Wallikewitz for the reasons set forth in the rejection of claim 1. 
Regarding claim 6, the combination of Takagi, Sakakibara, and Wallikewitz teaches wherein the material of the first interface layer is the same as material of the second interface layer, wherein the material of each portion of the first interface layer is the same as each portion of the second interface layer (Takagi, [0085], electron injection layer is formed comprising alkali metal; Wallikewitz, [0222], electron injection layer 180 is formed of lithium fluoride; [0207] first interface layer 161 is formed of lithium fluoride; Sakakibara, [0033], materials are chosen for each sub-pixel based on the pixel color). 
It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi, Sakakibara, and Wallikewitz for the reasons set forth in the rejection of claim 1. 
Regarding claim 7, the combination of Takagi, Sakakibara, and Wallikewitz teaches wherein the material of wherein at least one portion of the first interface layer includes lithium fluoride (Takagi, [0085], electron injection layer is formed comprising alkali metal; Wallikewitz, [0232], electron injection layer 180 is formed of lithium fluoride; [0207] first interface layer 161 is formed of lithium fluoride). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi, Sakakibara, and Wallikewitz for the reasons set forth in the rejection of claim 1. 
Regarding claim 8, the combination of Takagi, Sakakibara, and Wallikewitz teaches wherein the material of each portion of the first interface layer is different from each portion of the material of the second interface layer (Takagi, [0085], electron injection layer is formed comprising oxides, carbonates, etc; Wallikewitz, [0207] first interface layer 161 is formed of LiCl, LiBr, etc; Sakakibara, [0033], the different portions may include the same or different materials in each). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi, Sakakibara, and Wallikewitz for the reasons set forth in the rejection of claim 1. 
Regarding claim 9, the combination of Takagi, Sakakibara, and Wallikewitz teaches wherein at least one portion of the first interface layer includes metal (Takagi, [0085]; Wallikewitz, [0207]; Sakakibara, [0033]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi, Sakakibara, and Wallikewitz for the reasons set forth in the rejection of claim 1. 
Regarding claim 10, the combination of Takagi, Sakakibara, and Wallikewitz teaches wherein the plurality of portions of the first interface layer each include a stacked structure of at least two different single layers (Wallikewitz, Fig. 2, 161/162, [0153]; Sakakibara, [0037]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi, Sakakibara, and Wallikewitz for the reasons set forth in the rejection of claim 1.
Regarding claim 11, the combination of Takagi, Sakakibara, and Wallikewitz teaches wherein the plurality of portions of the first interface layer each include a first single layer and a second single layer, and the material of at least one portion of the first single layer includes inorganic compound, and material of the at least one portion of the second single layer includes metal (Wallikewitz, [0196]; Sakakibara, [0033]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi, Sakakibara, and Wallikewitz for the reasons set forth in the rejection of claim 1.
Regarding claim 12, the combination of Takagi, Sakakibara, and Wallikewitz teaches wherein the material of at least one portion of the first single layer includes lithium fluoride (Wallikewitz, [0196], [0065]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi, Sakakibara, and Wallikewitz for the reasons set forth in the rejection of claim 1.
Regarding claim 13, the combination of Takagi, Sakakibara, and Wallikewitz teaches wherein the material of at least one portion of the second single layer includes one of lithium and ytterbium (Wallikewitz, [0196]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi, Sakakibara, and Wallikewitz for the reasons set forth in the rejection of claim 1.
Regarding claim 14, the combination of Takagi, Sakakibara, and Wallikewitz teaches wherein the material of at least one portion of the second interface layer is lithium fluoride (Takagi, [0085], electron injection layer is formed comprising alkali metal; Wallikewitz, [0222], electron injection layer 180 is formed of lithium fluoride). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi, Sakakibara, and Wallikewitz for the reasons set forth in the rejection of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/Primary Examiner, Art Unit 2812